Citation Nr: 1023281	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder, 
including degenerative joint disease (arthritis), and 
including as due to aggravation of pre-existing congenital 
scoliosis and shortening of the left leg.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy 
from November 1943 to January 1946 and in the United States 
Air Force from August 1947 to July 1965.  

In December 2009, the Board of Veterans' Appeals (Board) 
denied reopening of a claim for service connection for an 
ulcer and remanded the issue listed on the title page to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York for additional development.  An April 2010 
Supplemental Statement of the Case continued to deny the 
issue on appeal.   

For reasons discussed below, the issue of entitlement to 
service connection for a back disorder, including arthritis, 
and including as due to aggravation of pre-existing 
congenital scoliosis and shortening of the left leg, is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

This case was remanded by the Board in December 2009 for 
additional development, including a VA examination with nexus 
opinion, of the Veteran's back disability, to include whether 
the Veteran's pre-existing scoliosis was aggravated by 
service and whether the Veteran's arthritis was incurred in 
or aggravated by service or service-connected disability.  

According to an August 2009 opinion from a VA health care 
provider who had examined the Veteran in March 2009, the 
Veteran served on active duty from November 1943 to January 
1946 and from July 1964 to July 1965.  This health care 
provider concluded that the Veteran's spine problem, which 
was diagnosed in 1956, was not detected in service and was 
not related to service.  
A VA opinion was obtained in January 2010, after review of 
the claims files, in which the same VA health care provider 
noted that the Veteran's scoliosis and shortening of the left 
leg pre-existed service and did not undergo a permanent 
worsening during service and that it was at least as likely 
as not that the Veteran's lumbar arthritis "has worsened 
beyond its natural progression by the service."  

According to a March 2010 opinion by the same reviewer, it 
was less likely as not that the Veteran's preexisting 
congenital scoliosis and shortening of the left leg was 
permanently aggravated beyond normal progression in service.  
The reviewer noted that the medical evidence in the claims 
files did not reveal any back pathology in service except the 
congenital scoliosis that preexisted service.

The above opinions by the VA examiner are inadequate for a 
reasoned decision by the Board because it appears that the 
examiner incorrectly perceived that the Veteran's second tour 
of duty was only from July 1964 to July 1965, rather than 
from August 1947 to July 1965, and because the examiner's 
notation that the Veteran's arthritis of the lumbar spine had 
worsened beyond natural progression is an incorrect standard.  
While "natural progression" is part of the relevant 
language for determining if a preexisting disorder was 
aggravated by service, the Veteran's arthritis is not a 
condition that preexisted service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

It is now well-settled law that the Board may not resort to 
its own unmedically untrained opinion to resolve medical 
issues.  Colvin v. Derwinski, 1 Vet. App. 171 (199); see 
Allday v. Brown, 7 Vet. App. 517 (1995).  Consequently, 
additional clarification of the above noted opinions is 
required prior to a final Board decision.  38 C.F.R. § 4.2 
(2009) (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).





Based on the above, this case is again REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for a back disorder since 
March 2010, the date of the most recent 
evidence on file.  After securing any 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the above, the AMC/RO will 
arrange for review of the Veteran's 
claims files by the VA examiner who 
evaluated the Veteran's back condition 
in August 2009, as well as in January 
and March 2010, in order to provide 
clarification of whether the Veteran's 
lumbar scoliosis with a shortened left 
leg was aggravated by service and 
whether the Veteran's lumbar arthritis 
is causally related to service or to a 
service-connected disability.  The 
following considerations will govern 
the review and opinion:

a.  After reviewing the claims files 
and this remand, the reviewer must 
provide an opinion on whether the 
Veteran's lumbar scoliosis with a 
shortened left leg is a preexisting 
condition that was aggravated beyond 
normal progression by service and 
whether the Veteran's lumbar 
arthritis was incurred in or 
aggravated by service or by a 
service-connected disability.  The 
reviewer must acknowledge receipt 
and review of the claims files.

b.  In all conclusions, the reviewer 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The report prepared must be 
typed.

c.  If the reviewer is unable to 
render an opinion without resort 
to speculation, this must be 
noted and explained.

d.  If the reviewer responds to the 
above inquiry that he cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render 
the opinion non-speculative and to 
obtain such evidence.

3.  If the VA examiner referred to 
above is unavailable, the AMC/RO will 
obtain the above opinion from another 
appropriate health care provider after 
review of the claims files.

4.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and readjudicate the Veteran's claim for 
service connection for a back disorder, 
including arthritis, and including as 
due to aggravation of pre-existing 
congenital scoliosis and shortening of 
the left leg.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


						CONTINUED ON NEXT PAGE








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


